IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GERRARD D. JONES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2377

ANTONIO M. HUDSON;
TORREY M. JOHNSON; ETC.,
STATE OF FLORIDA, ET AL.,

      Appellees.

_____________________________/

Opinion filed October 7, 2015.

An appeal from an order of the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

Gerrard D. Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee, for Appellee, State of Florida.




PER CURIAM.

       DISMISSED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.